UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50837 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 10 California 33-0974362 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 17782 Sky Park Circle, Irvine, CA 92614 ( Address of principle executive offices ) (714) 622-5565 ( Telephone Number ) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No ­­­ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filerNon-accelerated filerXSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 10 (A California Limited Partnership) INDEX TO FORM 10-Q For the quarterly period ended June 30, 2015 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets As of June 30, 2015 and March 31, 2015 3 Condensed Statements of Operations For the Three Months Ended June 30, 2015and2014 4 Condensed Statement of Partners' Deficit For the Three Months Ended June 30, 2015 5 Condensed Statements of Cash Flows For the Three Months Ended June 30, 2015and 2014 6 Notes to Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risks 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 10 (A California Limited Partnership) CONDENSED BALANCE SHEETS (Unaudited) June 30, March 31, ASSETS Cash and cash equivalents $ $ Investments in Local Limited Partnerships, net (Note 2) - Other assets - Total Assets $ $ LIABILITIES AND PARTNERS' DEFICIT Liabilities: Accrued fees and expenses due to General Partner and affiliates (Note 3) $ $ Total Liabilities Partners’ Deficit: General Partner ) ) Limited Partners (25,000 Partnership Units authorized; 13,148 Partnership Units issued and outstanding) ) ) Total Partners’ Deficit ) ) Total Liabilities and Partners’ Deficit $ $ See accompanying notes to condensed financial statements 3 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 10 (A California Limited Partnership) CONDENSED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, 2015 and 2014 (Unaudited) Three Months Three Months Operating expenses and loss: Asset management fees (Note 3) $ $ Impairment loss (Note 2) Legal and accounting fees - Other Total operating expenses and loss Loss from operations ) ) Equity in losses of Local Limited Partnerships (Note 2) ) ) Net loss $ ) $ ) Net loss allocated to: General Partner $ ) $ ) Limited Partners $ ) $ ) Net loss per Partnership Unit $ ) $ ) Outstanding weighted Partnership Units See accompanying notes to condensed financial statements 4 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 10 (A California Limited Partnership) CONDENSED STATEMENT OF PARTNERS’ DEFICIT For the Three Months Ended June 30, 2015 (Unaudited) General Limited Partner Partners Total Partners’ deficit at March 31, 2015 $ ) $ ) $ ) Net loss ) ) ) Partners’ deficit at June 30, 2015 $ ) $ ) $ ) See accompanying notes to condensed financial statements 5 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 10 (A California Limited Partnership) CONDENSED STATEMENTS OF CASH FLOWS For the Three Months Ended June 30, 2015 and 2014 (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Impairment loss Equity in losses of Local Limited Partnerships Increase in accrued fees and expenses due to General Partner and affiliates Increase in other assets ) - Net cash provided by (used in) operating activities - - Cash flows from investing activities: Distributions received from Local Limited Partnerships - Net cash provided by investing activities - Net increase in cash and cash equivalents - Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Taxes paid $
